

 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT


THIS AGREEMENT is dated December 23, 2009, by and between SOUTHEAST IDAHO
COUNCIL OF GOVERNMENTS, INC. of P.O. Box 6079, Pocatello, ID 83205-6079,
(hereinafter the "Lender"), and TETRIDYN SOLUTIONS, INC., an Idaho corporation
of 1651 Alvin Ricken Dr., Pocatello, ID 83201 (hereinafter the "Borrower") and
DAVID W. HEMPSTEAD and ANTOINETTE HEMPSTEAD, a.k.a. Antoinette Knapp, husband
and wife, of 1651 Alvin Ricken Dr., Pocatello, ID 83201(hereinafter the
"Guarantors").


WHEREAS, the Borrower has applied to the Lender for loans for the purpose of
obtaining additional working capital; and


WHEREAS, the Lender is willing to make such loans to the Borrower on the terms
and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:


ARTICLE I THE LOANS


SECTION 1.01: THE LOANS, NOTES, AND RATES


Subject to the terms and conditions of this Agreement, the Lender hereby agrees
to lend the Borrower, and the Borrower hereby agrees to borrow from the Lender
and repay to the Lender, the total principal amount of $150,000 consisting of
three separate loans, and all interest and other charges herein permitted
(hereinafter called the "Loans").


$100,000 of the loan funds shall come from Lender's Economic Development Agency
Loan Program ("EDA Loan Program").  $25,000 of the loan funds shall come from
Lender's Micro I Loan Program.  $25,000 of the loan funds shall come from the
Lender's Micro H Loan Program.


The obligations of the Borrower and Guarantors to repay the Loans shall be
evidenced by three separate promissory notes (hereafter the "Notes") of the
Borrower in a form satisfactory to the Lender dated the date on which the Loans
are made (hereafter known as the "Closing Date") payable to the order of the
Lender for the amount of each separate Loan with interest on the unpaid
principal at the rate of 7% per annum, and an Unconditional Guaranty Agreement
signed by the Guarantors.


SECTION 1.02: THE TERM AND REPAYMENT


The term of each loan shall be 5 years.  The Notes shall each be repayable in 60
equal monthly installments of principal and interest amortized over a term of
120 months, with a balloon payment falling due on the date the 60th monthly
installment falls due.  Borrower and Guarantors affirmatively agree and
understand that the Lender does not agree to extend the maturity date beyond the
date the balloon payments fall due.


Loan Agreement
Page 1

 
 

--------------------------------------------------------------------------------

 



The first monthly installment shall be due and payable on the 30th day following
the date the Notes are executed by the Borrower.  All subsequent installment
payments shall be paid on the same day of each month thereafter until all sums
due under the Notes and this Agreement shall have been paid in full.


All payments shall be applied first to interest and then to principal.  All
payments will be made promptly to the Lender at its address specified at the
beginning of this Agreement, or at such other address as it may designate in
writing.


SECTION 1.03: PURPOSE OF LOAN


The purpose of the loan is to provide the Borrower with additional working
capital.


ARTICLE II REPRESENTATIONS AND WARRANTIES


The Borrower represents and covenants the following:


SECTION 2.01: DULY ORGANIZED


The Borrower is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Idaho and has the power to enter into
this Agreement and to borrow the loans provided hereunder.


SECTION 2.02: DULY AUTHORIZED


The making and performance by the Borrower of this Agreement, and the execution
and delivery of the Notes and any Security Agreements have been duly authorized
by all necessary corporate actions and will not violate any law, rule,
regulation, order, writ, judgment, decree, determination, or award presently in
effect having applicability to the Borrower or any provision of the Borrower's
Certificate of Incorporation or Bylaws, or result in a breach of, or constitute
a default under any Indenture or bank loan or credit agreement or any other
agreement or instrument to which the Borrower is a party or by which it or its
property may be bound or affected.


SECTION 2.03: LEGALLY BINDING INSTRUMENTS


When this Agreement is executed by the Borrower, Guarantors, and the Lender, and
when the Notes are executed and delivered by the Borrower for value, and the
Guaranty Agreements are executed and delivered by the Guarantors for value, each
such instrument shall constitute the legal, valid, and binding obligation of the
Borrower and Guarantors in accordance with their terms.  Any Security Agreements
and Financing Statements shall constitute legal, valid, and binding liens or
security interests in the Collateral therein described.


SECTION 2.04: NO LEGAL SUITS


There are no legal actions, suits, or proceedings pending or, to the knowledge
of the Borrower, threatened against the Borrower before any court or
administrative agency, which, if determined adversely to the Borrower, would
have a material adverse effect on the financial condition or business of the
Borrower.


Loan Agreement
Page 2

 
 

--------------------------------------------------------------------------------

 



SECTION 2.05: NO LEGAL AUTHORIZATION NEEDED


No authorization, consent or approval, or any formal exemption of any
governmental body, regulatory authorities (Federal, State or Local) or
mortgagee, creditor, or third party is or was necessary to the valid execution
and delivery by the Borrower of this Agreement, the Notes, or any Security
Agreement, Financing Statement, Deed of Trust, or Mortgage.


SECTION 2.06: NOT IN DEFAULT


The Borrower is not in default of any obligation, covenant, or condition
contained in any bond, debenture, note or other evidence of indebtedness or any
mortgage, deed of trust or Collateral instrument securing the same.


SECTION 2.07: TAXES ARE PAID


The Borrower has filed all tax returns which are required and has paid all taxes
which have or may become due pursuant to said returns or pursuant to any
assessments levied against the Borrower or its personal or real property by any
taxing agency, federal, state or local.  No tax liability has been assessed by
the Internal Revenue Service or other taxing agency, federal, state or local for
taxes materially in excess of those already provided for and the Borrower knows
of no basis for any such deficiency assessment.  Borrower has paid in full all
personal and real property taxes by any taxing agency, federal, state or local
against the property which Borrower owns or is obligated to pay.


SECTION 2.08: NO ADVERSE CHANGE


The Borrower certifies that there has been no adverse change since the date of
loan application in the financial conditions, organizations, operation, business
prospects, fixed properties, or personnel of the Borrower.


ARTICLE III CONDITIONS' OF LENDING


The obligation of the Lender to make the Loan shall be subject to the
fulfillment at the time of closing of each of the following conditions:


SECTION 3.01: EXECUTION OF OFFER OF CREDIT


The Borrower shall have executed and delivered to the Lender the Offer of
Credit.


SECTION 3.02: EXECUTION AND DELIVERY OF NOTES AND LOAN AGREEMENT


The Borrower shall have executed and delivered to the Lender this Loan Agreement
and the Notes in a form satisfactory to the Lender.


Loan Agreement
Page 3

 
 

--------------------------------------------------------------------------------

 



SECTION 3.03: EXECUTION AND DELIVERY OF SECURITY AGREEMENT


The Borrower and Guarantors shall have executed and delivered, to the Lender,
their Security Agreements and Financing Statements in a form satisfactory to the
Lender giving the Lender security in all of the Borrower's equipment and
inventory and the Guarantors' personal property, household furnishings and
jewelry described in Exhibit A attached hereto (the "Collateral").  Borrower and
Guarantors do hereby authorize Lender to prepare and file such financing
statements wherever necessary to perfect the security interests granted to
Lender.  Said Security Agreements and Financing Statements are intended by the
parties to secure payment of the principal of the Notes, the interest thereon,
and any other sums payable by the Borrower and Guarantors under this or any
other agreement they have with Lender.


The Borrower agrees that Lender is granted a security interest in any equipment
that is acquired or received by Borrower during the term of this Loan.  Borrower
shall notify Lender of such acquisition or receipt within fourteen (14) days
thereof.  Such security interest shall attach through the security agreement
executed in conjunction with and through this agreement and shall be perfected
through the financing statement executed in conjunction with this agreement.


SECTION 3.04: EXECUTION AND CERTIFICATION OF RESOLUTION OF BOARD OF DIRECTORS


The Borrower shall have executed and delivered to the Lender a duly certified
copy of a Resolution of the Board of Directors authorizing the execution and
delivery by the Borrower of this Agreement, the Notes, and Security Agreement.


SECTION 3.05: ORGANIZATIONAL DOCUMENTATION


The Borrower shall have delivered to the Lender copies of Borrower's Certificate
of Incorporation, Bylaws and a Certificate of Good Standing from the Idaho
Secretary of State.


SECTION 3.06: GUARANTEES


The Lender shall have received duly executed personal Guaranty Agreements of the
Guarantors, David W. Hempstead and Antoinette Hempstead, husband and wife.


ARTICLE IV AFFIRMATIVE COVENANTS OF THE BORROWER


The Borrower agrees to comply with the following covenants from the date hereof
until the Lender has been fully repaid with interest, unless the Lender shall
otherwise consent in writing.


SECTION 4.01: PAYMENT OF THE LOANS


The Borrower agrees to pay punctually the principal and interest on the Notes
according to their terms and conditions and to pay punctually any other amounts
that may become due and payable to the Lender under or pursuant to the terms of
this Agreement or the Notes.


Loan Agreement
Page 4

 
 

--------------------------------------------------------------------------------

 



SECTION 4.02: PAYMENT OF OTHER INDEBTEDNESS


The Borrower agrees to pay punctually the principal and interest due on any
other indebtedness now or hereafter at any time owing by the Borrower to the
Lender or any other lender.


SECTION 4.03: PAYMENT OF LOAN ORGANIZATION FEES


In consideration of the Lender's expenses associated with processing and
servicing these loans, the Borrower agrees to pay to the Lender a processing fee
of 2.25% of the principal amount of the loan amount ($3,375) at Loan Closing.


SECTION 4.04: MAINTAIN AND INSURE PROPERTY


The Borrower and Guarantors agree at all times to maintain the property provided
as Security for this Loan in a condition equal to the condition of said property
at the time this Agreement is executed, normal wear and tear excepted, and in
any event in such condition and repair that the Lender's security will be
adequately protected.  The Borrower also agrees to maintain, during the term of
the Loan, adequate hazard insurance policies covering fire and extended coverage
and such other hazards as may be deemed appropriate in amounts at least equal to
the unpaid balance of the Notes, and issued by companies satisfactory to the
Lender with acceptable loss payee clauses in favor of the Lender.  The policy of
insurance shall include a proof of insurance provision requiring not less than
30 days written notice to Lender prior to cancellation.


The Borrower further agrees to maintain workers' compensation insurance in
amounts required by law.  Borrower shall maintain public liability for bodily
injury and property damage insurance with limits of not less than $100,000 for
injury to one person and $100,000 for injury to two or more persons in one
occurrence, and $100,000 for damage to property.  Borrower shall deliver to
Lender certificates of insurance showing insurance coverages from companies
authorized to issue insurance policies in the State of Idaho.


SECTION 4.06: PAY ALL TAXES


The Borrower agrees to duly pay and discharge all personal property taxes,
assessments, and governmental charges upon it or against the property securing
these loans prior to the date on which the penalties attached thereto, except
that the Borrower shall not be required to pay any such tax, assessment, or
governmental charge which is being contested by it in good faith and by
appropriate proceedings.  If so requested by Lender, Borrower will provide a
bond guaranteeing payment of such taxes or assessments in any case in which
Borrower contests any tax and refuses to pay under the section.


SECTION 4.07: MAINTAIN EXISTENCE


The Borrower agrees to maintain its corporate existence, rights, privilege, and
franchises within the State of Idaho and qualify and remain qualified as a
foreign corporation in each jurisdiction in which its present or future
operations or its ownership of property requires such qualification.


Loan Agreement
Page 5

 
 

--------------------------------------------------------------------------------

 



SECTION 4.08: PROVIDE FINANCIAL AND JOB INFORMATION


The Borrower agrees to maintain adequate records and books of account, in which
complete entries will be made reflecting all of its business and financial
transactions, such entries to be made in accordance with generally accepted
principles of good accounting practice consistently applied in the case of
financial transactions.


Borrower agrees to deliver to the Lender its annual financial statements
certified by an authorized agent of the Borrower to be true and accurate copies
within sixty (60) days of the close of the Borrower's Fiscal Year.  The
Financial Statements shall include a year end balance sheet, year end income and
expense ledger, current inventory list, and current accounts receivable
ledger.  The Lender retains the right to request audited statements from the
Borrower, to be obtained at the Borrower's expense.


Guarantors agree to provide Lender with copies of their federal and state income
tax returns within 30 days of the date they are prepared and submitted to the
Internal Revenue Service, the Idaho Tax Commission or other state taxing agency.


The Borrower further agrees to provide job hiring or retention data to the
Lender every year of the Loan.  This job data will include the number of
employees, the number of minorities and female employees, and the average annual
wages of its employees.


SECTION 4.09: CONSENT TO THE DISCLOSURE OF LOAN INFORMATION


The Borrower does hereby consent and authorize Lender to publicly disclose the
following information about the loan.


1.           The principal amount of the loans and the terms of repayment.


2.           The purpose of the loans and number of jobs created by the loan.


3.           The source of the funds comprising the principal amount of the
loans.


This consent is unqualified and extends directly to Lender, its officers,
directors, attorneys and independent contractors who may, in their sole
discretion, wish to use the information by making public disclosure thereof


SECTION 4.10: RIGHT TO INSPECTION


The Borrower and Guarantors agree to grant the Lender, until the Notes have been
fully repaid with interest, the right at all reasonable hours to inspect the
personal property used to secure the Loan; and the Borrowers and Guarantors
further agrees to provide the Lender free access to the Borrower's business
premises and Guarantors' residence for the purpose of such inspection to
determine the condition of the personal property securing the repayment of the
Loans.


Loan Agreement
Page 6

 
 

--------------------------------------------------------------------------------

 



SECTION 4.11: NULL AND VOID COVENANTS


The Borrower agrees that in the event that any provision of this Loan Agreement
or any other instrument executed at closing or the application thereof to any
person or circumstances shall be declared null and void, invalid, or held for
any reason to be unenforceable by a Court of competent jurisdiction, the
remainder of such Agreement shall nevertheless remain in full force and effect,
and to this end, the provisions of all covenants, conditions, and agreements
described herein are deemed separate.


SECTION 4.12: EXPENSES AND CLOSING COSTS


The Borrower agrees to pay all fees, expenses, and charges in respect to the
Loans, including, but not limited to the fees and out-of-pocket expenses of
legal counsel employed by the Lender, recording and filing fees, fees and
expenses payable in connection with the enforcement of this Loan Agreement and
Notes.


SECTION 4.13: NOTICE OF DEFAULT


The Borrower agrees to give written notice to the Lender of any event, within
ten days of the event, which constitutes an Event of Default under this
Agreement, or that would, with notice or lapse of time or both, constitute an
Event of Default under the Notes or Security Agreements.


In the event notice of default of any nature is sent by Lender, Borrower and
Guarantors agree to pay Lender the sum of $180.00 in addition to all other sums
or demands in said notice, before any default is cured and released.  Any
payments or other performances of Borrower or Guarantors coming due during the
time that a notice of default is in effect shall be automatically included in
said notice of default and the Borrower and Guarantors must so perform in
addition to any performance called for in the notice.


SECTION 4.14: EXPENSES OF COLLECTION OR ENFORCEMENT


The Borrower and Guarantors agree that if at any time the Borrower or Guarantors
default on any provision of this Loan Agreement, they will pay to the Lender, in
addition to any other amounts that may be due from the Borrower and Guarantors,
an amount equal to the costs and expenses of collection of the Loans or
enforcement of the Lender's rights under the Notes and this Agreement, including
a reasonable Attorney's fees whether or not legal proceedings are instituted by
the Lender.


ARTICLE V COVENANTS OF THE BORROWER


The Borrower covenants and agrees that, from the date hereof until payment in
full of the Notes, unless the Lender shall otherwise consent in writing, it will
not enter into any agreement or other commitment the performance of which would
constitute a breach of any of the covenants contained in this Loan Agreement
including, but not limited to, the following covenants.  Any breach of these
covenants would constitute an Event of Default, and the rights of default by the
Lender may be executed.


Loan Agreement
Page 7

 
 

--------------------------------------------------------------------------------

 



SECTION 5.01: ENCUMBER THE COLLATERAL


The Borrower will neither create nor suffer to exist any mortgages, pledge,
lien, charge or encumbrance, including liens arising from judgments on the
Collateral securing the Loans.


SECTION 5.02: SELL THE COLLATERAL


The Borrower and Guarantors will not sell, convey, or suffer to be conveyed,
lease, assign, transfer, or otherwise dispose of the Collateral securing the
Loans (except inventory sold in the ordinary course of business) unless consent,
in writing, is given by the Lender.


SECTION 5.03: CHANGE OF OWNERSHIP


The principals of the Borrower will not permit, without permission of the
Lender, any material change in the ownership structure, control, or operation of
the Borrower including, but not limited to: (i) merger into or consolidation
with any other person, firm or corporation; (ii) significant issuance of any
shares of its capital stock having ordinary voting power for the election of
members of the Board of Directors or other governing body of the Borrower; (iii)
changing the nature of its business as carried on at the date hereof; (iv)
substantial distribution, liquidation, or other disposal of the Borrower's
assets to the stockholders or any other party.


ARTICLE VI EVENTS OF DEFAULT


The entire unpaid principal of the Notes, and the interest then accrued thereon,
and all other sums due under this Agreement or any other agreement referred to
herein shall become and be immediately due and payable upon the written demand
of the Lender, without any other notice or demand of any kind or any presentment
or protest, if any one of the following events (hereafter an "Event of Default")
shall occur and be continuing at the time of such demand, whether voluntarily or
unvoluntarily, or without limitation, occurring or brought about by operation of
law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rules, or regulation of any administrative or governmental
body, provided, however, that such sum shall not be then payable if Borrower's
payments have been waived, or the time for making the Borrower's payments has
been extended by the Lender.  A default under any one of the three Notes shall
constitute an event of default for all three Notes.


SECTION 6.01: NONPAYMENT OF LOAN


If the Borrower shall fail to make payment when due of any installment of
principal on the Notes, or interest accrued thereon, and if the default shall
remain unremedied for ten days.


SECTION 6.02: NONPAYMENT OF OTHER INDEBTEDNESS


If default shall be made in the payment when due of any installment of principal
or of interest on any of the Borrower's other indebtedness, and if such default
shall remain unremedied for ten days.


Loan Agreement
Page 8

 
 

--------------------------------------------------------------------------------

 



SECTION 6.03: INCORRECT REPRESENTATION OR WARRANTY


Any representation or warranty contained in, or made in connection with the
execution and delivery of this Loan Agreement, or in any certificate furnished
pursuant hereto, shall prove to have been false when made in any material
respect.


SECTION 6.04: DEFAULT IN COVENANTS


The Borrower shall default in the performance of any other term, covenant, or
agreement contained in this Loan Agreement, Notes, or Security Agreements and
such default shall continue unremedied for ten days after either: (i) it becomes
known to an executive officer of the Borrower; or (ii) written notice thereof
shall have been given to the Borrower by the Lender.


SECTION 6.05: VOLUNTARY INSOLVENCY


If the Borrower shall become insolvent or shall cease to pay its debts as they
mature or shall voluntarily file a petition seeking reorganization of, or the
appointment of a receiver, trustee, or liquidation of a substantial portion of
its assets, or to effect a plan or other arrangement with creditors, or shall be
adjudicated bankrupt, or shall make a voluntary assignment for the benefit of
creditors.


SECTION 6.06: INVOLUNTARY INSOLVENCY


If an insolvency petition shall be filed against the Borrower or Guarantors
under any bankruptcy, insolvency, or similar law or seeking the reorganization
of Borrower or the appointment of any receiver, trustee, or liquidator for the
Borrower or any Guarantor, or if a substantial part of the property of the
Borrower or Guarantors is levied upon by a writ or warrant of attachment or
similar process and such writ shall not be released or bonded, within ten days
after filing of levy.


SECTION 6.07: JUDGMENTS


If any final judgment for the payment of money that is not fully covered by
liability insurance shall be rendered against the Borrower or Guarantors and
within ten days shall not be discharged, or an appeal therefrom taken and
execution thereof effectively stayed pending such appeal, and if such judgment
be affirmed on such appeal, the same shall not be discharged within ten days.


SECTION 6.08: CESSATION OF BUSINESS


If the Borrower shall cease or substantially reduce its business operations
within Lender's service area, which includes Bannock and Bingham County, Idaho.


Loan Agreement
Page 9

 
 

--------------------------------------------------------------------------------

 



SECTION 6.09: RIGHTS UPON DEFAULT


Upon default by Borrower, Lender has all cumulative remedies available to it
under State law in enforcing this Agreement and Lender's rights to the
Collateral mentioned herein including, but not limited to, the following:


(a)           Accelerate and declare the full balance immediately due on all of
the Notes and commence suit for collection thereof;


(b)           Take possession of the Collateral without notice, except as
required by law, provided that said self-help shall be done without breach of
peace;


(c)           Request and demand that Borrower and Guarantors assemble the
Collateral at an acceptable location for delivery to Lender;


(d)           Sell or dispose of Collateral by sale and pursuant to the law;


(e)           Specifically enforce the terms of the Notes and Security
Agreements;


(f)           Foreclose on any Collateral by strict foreclosure in equity;


(g)           Pursue any and all other remedies available under law to enforce
the terms of this Agreement and Lender's rights to Collateral identified herein
and the Security Agreements.


(h)           In the event the Borrower or Guarantors abandon the Collateral,
Lender may take immediate possession of the same for the purposes of preserving
or otherwise protecting the Collateral from loss, damage or waste.


(i)           Lender shall be entitled to the appointment of a receiver as a
matter of right, and any receiver appointed may serve without bond.  Employment
by Lender shall not disqualify a person from serving as a receiver.  Upon taking
possession of the Borrower or Guarantors' property, the receiver may:


(1)           Use, operate, manage, control and conduct the business of Borrower
and make any necessary expenditures for all maintenance and operation of the
business as in his/her judgment are proper; and


(2)           Collect all rent, revenues, income, issues and profits from said
business and apply such sums to the necessary expenses of maintenance, use,
management and operation of the business.




Loan Agreement
Page 10

 
 

--------------------------------------------------------------------------------

 



(j)           Borrower and Guarantors expressly waive any legal or equitable
right to marshal assets.  Lender may resort to any Collateral for payment of the
loan in such order or manner as Lender may elect.


(k)           The remedies provided herein are not exclusive and are in addition
to any other remedy available in law or equity.


ARTICLE VII MISCELLANEOUS


SECTION 7.01: WAIVER OF NOTICE


No failure or delay on the part of the Lender in exercising any right, power, or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power, or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  No modification or waiver of any provision of this Loan Agreement or
of the Notes, nor any consent to any departure by the Borrower therefor, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.


SECTION 7.02: AMENDMENTS - WRITING REQUIRED


The Lender hereby expressly reserves all rights to amend any provisions of this
Agreement, to consent to or waive any departure from the provisions of this Loan
Agreement, to amend or consent to, or waive departure from the provisions of the
Notes, and to release or otherwise deal with any Collateral for payment of the
Notes provided, however, that all such amendments be in writing and executed by
the Lender, Borrower and Guarantors.


SECTION 7.03: NOTICES


All notices, consents, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given to a party
hereto if mailed by certified mail, prepaid, to the Lender, Borrower and
Guarantors at the addresses set forth at the beginning of this Loan Agreement,
or at such other addresses as any party may have designated in writing to any
other party hereto.  This section does not limit other means of delivering
written notice if said notices are actually received.


SECTION 7.04: PAYMENTS


The Borrower will make payments to the Lender in accordance with the terms and
conditions of this Agreement at its place of business or at its address set
forth at the beginning of this Loan Agreement or such other place as Lender may
later designate in writing.


Loan Agreement
Page 11

 
 

--------------------------------------------------------------------------------

 



SECTION 7.05: SURVIVAL OF REPRESENTATIONS AND WARRANTIES


All agreements, representations, and warranties made by the Borrowers and
Guarantors herein or any other document or certificate delivered to the Lender
in connection with the transactions contemplated by this Loan Agreement shall
survive the delivery of this Agreement, the Notes and the Security Agreements
hereunder, and shall continue in full force and effect so long as the Loans are
unpaid.


SECTION 7.06: SUCCESSORS AND ASSIGNS


This Loan Agreement shall be binding upon the Borrower, its Successors, and
Assigns, and the Guarantors, except that the Borrower may not assign or transfer
its rights without prior written consent of the Lender.  This Agreement shall
inure to the benefit of the Lender and except as otherwise expressly provided in
particular provisions hereof, all subsequent holders of the Notes.  Borrower
acknowledges that Lender contemplates and may assign the Notes and this
Agreement and consents to such assignments.


SECTION 7.07: COUNTERPARTS


This Loan Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


SECTION 7.08: GOVERNING LAW


This Loan Agreement, the Notes and Security Agreements, and Financing Statements
shall be deemed contracts made under the laws of the State of Idaho and for all
purposes shall be construed in accordance with the laws of that State.


SECTION 7.09: WAIVER


Failure by Lender at any time to require performance by Borrower or Guarantors
of any of the provisions of this Agreement shall in no way affect Lender's
rights hereunder to enforce the same, nor shall any waiver by Lender of any
breach hereof be held to be a waiver of any succeeding breaches or a waiver of
this non-waiver clause.


ARTICLE VIII PREPAYMENT


SECTION 8.01: PREPAYMENT


The Borrower may prepay without penalty all or any portion of the unpaid
principal balance of this Loan Agreement.  Any prepayments made shall not excuse
the Borrower or Guarantors from making the regular installment payments due
under this Agreement and the Notes until the remaining balances have been paid
in full.  The prepayment will be applied pro rata against the principal balance
of the loans plus any accrued interest or other charges which the Borrower may
at the time of the prepayment owe Lender.


Loan Agreement
Page 12

 
 

--------------------------------------------------------------------------------

 



SECTION 8.02: PREPAYMENT INCENTIVE


If the Loans are paid in full within 3 years of the date of this Agreement,
Lender agrees to reduce the interest rate from 7% per annum to 6.5% per annum,
and to the extent necessary adjust the payoff amount to reflect the reduction in
interest rate from the date hereof up through the date payment in full is made
to all three loans.


BORROWER:
LENDER:
   
TETRIDYN SOLUTIONS, INC.
SOUTHEAST IDAHO COUNCIL OF
 
GOVERNMENTS, INC.
   
By: /s/ D. W. Hempstead
By: /s/ Kathleen Lewis
David W. Hempstead
Kathleen Lewis, Executive Director
   
By: /s/ A. R. Knapp
 
Antoinette Hempstead a.k.a.
 
Antoinette Knapp
 





STATE OF IDAHO
)
 
ss
County of Bannock
)



On this 23rd day of December, 2009, before me, the undersigned Notary Public in
and for said County and State, personally appeared David W. Hempstead and
Antoinette Knapp, known or identified to me to be the President and Secretary of
the corporation that executed the foregoing instrument, and being by me first
duly sworn, declared that the statements therein are true, and acknowledged to
me that they executed the same on behalf of said corporation.


IN WITNESS, I have hereunto set my hand and affixed my official seal, the day
and year in this certificate first above written.


/s/ Michael G. Ditto
NOTARY PUBLIC for Idaho
Residing at: Pocatello, ID
Commission Expires: 11-6-2015


Notary Seal of Michael G. Ditto
Notary Public
State of Idaho









Loan Agreement
Page 13

 
 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE-MICRO I


Pocatello, Idaho
Amount: $25,000.00



FOR VALUE RECEIVED, TETRIDYN SOLUTIONS, INC., an Idaho corporation of 1651 Alvin
Ricken Dr., Pocatello, ID 83201 ("Maker"), promises to pay to the order of
SOUTHEAST IDAHO COUNCIL OF GOVERNMENTS, INC. of P.O. Box 6079, Pocatello, ID
83205-6079 ("Payee") the principal sum of $25,000.00, with interest accruing
thereon at the rate of 7% per annum, calculated on a 365 day year, beginning on
the date this Note is executed by the Maker.


The amount of the monthly payments of principal and interest shall be amortized
over a term of 120 months, however a balloon payment of all unpaid principal and
accrued interest shall fall due on the date the 60th monthly installment is
scheduled to be paid.


This Note shall be paid as follows:


Sixty (60) monthly installments of principal and interest in the amount of
$290.27, each, with the first installment falling due and payable on the 30th
day following the date this Note is executed by the Maker.  The remaining
monthly installment payments shall be due and payable on the same day in each
month thereafter until all sums due hereunder shall be paid in full by a balloon
payment falling due on the date the 60th monthly payment is scheduled to be
paid.


The installments are payable in lawful money of the United States of
America.  Payee may accelerate the balance of all sums due hereunder upon any
default by the Maker in the terms hereof, or the terms of any Security Agreement
securing this Note.


This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Idaho.


In the event this Note is placed with an attorney for collection or enforcement
of any of its terms or provisions, whether or not suit is filed, the undersigned
promises to pay, in addition to costs provided by statute or rule, a reasonable
attorney's fee.


Presentment and demand for payment, protest and notice of protest are hereby
waived.


This Note may be prepaid, at any time, without penalty, as provided in the Loan
Agreement executed by the Maker contemporaneously herewith.


Payment of this Note is secured by two Security Agreements of even date
herewith.


DATED this 23 day of December, 2009.


TETRIDYN SOLUTIONS, INC.


By: /s/ D.W. Hempstead
David W. Hempstead, President


By: /s/ A.R. Knapp
Antoinette Knapp, Secretary

 
 

--------------------------------------------------------------------------------

 



PROMISSORY NOTE-MICRO II


Pocatello, Idaho
Amount: $25,000.00



FOR VALUE RECEIVED, TETRIDYN SOLUTIONS, INC., an Idaho corporation of 1651 Alvin
Ricken Dr., Pocatello, ID 83201 ("Maker"), promises to pay to the order of
SOUTHEAST IDAHO COUNCIL OF GOVERNMENTS, INC. of P.O. Box 6079, Pocatello, ID
83205-6079 ("Payee") the principal sum of $25,000.00, with interest accruing
thereon at the rate of 7% per annum, calculated on a 365 day year, beginning on
the date this Note is executed by the Maker.


The amount of the monthly payments of principal and interest shall be amortized
over a term of 120 months, however a balloon payment of all unpaid principal and
accrued interest shall fall due on the date the 60th monthly installment is
scheduled to be paid.


This Note shall be paid as follows:


Sixty (60) monthly installments of principal and interest in the amount of
$290.27, each, with the first installment falling due and payable on the 30th
day following the date this Note is executed by the Maker.  The remaining
monthly installment payments shall be due and payable on the same day in each
month thereafter until all sums due hereunder shall be paid in full by a balloon
payment falling due on the date the 60th monthly payment is scheduled to be
paid.


The installments are payable in lawful money of the United States of
America.  Payee may accelerate the balance of all sums due hereunder upon any
default by the Maker in the terms hereof, or the terms of any Security Agreement
securing this Note.


This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Idaho.


In the event this Note is placed with an attorney for collection or enforcement
of any of its terms or provisions, whether or not suit is filed, the undersigned
promises to pay, in addition to costs provided by statute or rule, a reasonable
attorney's fee.


Presentment and demand for payment, protest and notice of protest are hereby
waived.


This Note may be prepaid, at any time, without penalty, as provided in the Loan
Agreement executed by the Maker contemporaneously herewith.


Payment of this Note is secured by two Security Agreements of even date
herewith.


DATED this 23 day of December, 2009.


TETRIDYN SOLUTIONS, INC.


By: /s/ D.W. Hempstead
David W. Hempstead, President


By: /s/ A.R. Knapp
Antoinette Knapp, Secretary

 
 

--------------------------------------------------------------------------------

 



PROMISSORY NOTE-EDA


Pocatello, Idaho
Amount: $100,000.00



FOR VALUE RECEIVED, TETRIDYN SOLUTIONS, INC., an Idaho corporation of 1651 Alvin
Ricken Dr., Pocatello, ID 83201 ("Maker"), promises to pay to the order of
SOUTHEAST IDAHO COUNCIL OF GOVERNMENTS, INC. of P.O. Box 6079, Pocatello, ID
83205-6079 ("Payee") the principal sum of $100,000.00, with interest accruing
thereon at the rate of 7% per annum, calculated on a 365 day year, beginning on
the date this Note is executed by the Maker.


The amount of the monthly payments of principal and interest shall be amortized
over a term of 120 months, however a balloon payment of all unpaid principal and
accrued interest shall fall due on the date the 60th monthly installment is
scheduled to be paid.


This Note shall be paid as follows:


Sixty (60) monthly installments of principal and interest in the amount of
$1,161.08, each, with the first installment falling due and payable on the 30th
day following the date this Note is executed by the Maker.  The remaining
monthly installment payments shall be due and payable on the same day in each
month thereafter until all sums due hereunder shall be paid in full by a balloon
payment falling due on the date the 60th monthly payment is scheduled to be
paid.


The installments are payable in lawful money of the United States of
America.  Payee may accelerate the balance of all sums due hereunder upon any
default by the Maker in the terms hereof, or the terms of any Security Agreement
securing this Note.


This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Idaho.


In the event this Note is placed with an attorney for collection or enforcement
of any of its terms or provisions, whether or not suit is filed, the undersigned
promises to pay, in addition to costs provided by statute or rule a reasonable
attorney's fee.
 
Presentment and demand for payment, protest and notice of protest are hereby
waived.


This Note may be prepaid, at any time, without penalty, as provided in the Loan
Agreement executed by the Maker contemporaneously herewith.


Payment of this Note is secured by two Security Agreements of even date
herewith.


DATED this 23 day of December, 2009.


TETRIDYN SOLUTIONS, INC.


By: /s/ D.W. Hempstead
David W. Hempstead, President


By: /s/ A.R. Knapp
Antoinette Knapp, Secretary



 
 

--------------------------------------------------------------------------------

 
